internal_revenue_service department of the treasury number release date index number u i l washington dc person to contact telephone number refer reply to cc fip plr-144081-02 date date legend taxpayer state a date a year a dear this is in reply to your letters dated date and date requesting consent to taxpayer’s revocation of its election under sec_831 of the internal_revenue_code to be taxed on only its investment_income taxpayer is a small_mutual insurance_company organized under the laws of state a on or around date a the principal activity of the taxpayer is that of a small_mutual insurance_company selling fire wind and inland marine insurance taxpayer is subject_to federal_income_tax as an insurance_company under sec_831 taxpayer made the sec_831 election in the first year it was allowed taxpayer’s business has changed significantly since year a first state a has been plagued with very unusual weather in the past five or six years the amount of wind and other weather related claims has dramatically increased second contractors have raised their fees with the increase in properties in need of repair third reinsurers have significantly increased their premiums for taxpayer based on past experience although the costs of the underwriting business are increasing the premiums taxpayer charges its policyholders have remained relatively level due to the highly competitive market sec_831 of the code imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax that applies to an insurance_company other than a life_insurance_company if i the company’s net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure and ii the company elects the application of sec_831 the alternative_tax for the taxable_year sec_831 provides that for purposes of part ii of subchapter_l except as provided in sec_844 a net_operating_loss as defined in sec_172 shall not be carried a to or from any taxable_year for which the insurance_company is not subject_to the tax imposed by sec_831 or b to any taxable_year if between the taxable_year from which such loss is being carried and such taxable_year there is an intervening taxable_year for which the insurance_company was not subject_to the tax imposed by sec_831 sec_831 further provides the following regarding the effect of making the election the election shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements are met such an election once made may be revoked only with the consent of the secretary the two sentences quoted above from sec_831 were not in sec_831 as originally added to the code by sec_1024 of the tax_reform_act_of_1986 pub_l_no these sentences were added to the code by section f of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no the change to sec_831 of the code was retroactively effective for tax years beginning after date the same effective date as applicable to the rest of sec_831 see sec_1019 of tamra and sec_1024 of the tax_reform_act_of_1986 the senate_finance_committee offered the following explanation for the two sentences added to sec_831 by section f of tamra the bill clarifies that the election to be taxed only on investment_income once made and so long as the requirements for the election are meet may be revoked only with the consent of the secretary this clarification reflects congress’ intent that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer does not have net operating losses but rather as a simplification for small companies s rep no 100th cong 2d sess as indicated above the character of taxpayer’s business has changed significantly in several ways weather related claims have dramatically increased repair costs now likewise increased reinsurance premiums have increased and due to competition premiums have necessarily remained level in view of the foregoing taxpayer requests that consent be granted to revoke its sec_831 election taxpayer represents that it will not make an election under sec_831 to be taxed only on its investment_income for any of the first five taxable years following the year to which the consent relates taxpayer also represents that it will not claim a net_operating_loss relating to the years it was subject_to sec_831 accordingly consent is hereby granted to taxpayer to revoke its sec_831 election effective for it sec_2002 tax_year no opinion is expressed under other sections of the code and income_tax regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification and examination a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which consent is granted and the next succeeding five taxable years pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s mark s smith chief branch office of associate chief_counsel financial institutions products
